STUMBO, Justice,
dissenting.
Respectfully, I must dissent. KRS 44.070(1) provides in pertinent part:
A Board of Claims ... is created and vested with full power ... to compensate persons for damages sustained to either person or property.... [A]ny damage claim awarded shall be reduced by the amount of payments received ... from ... social security ... designed to supplement income or pay claimant’s expenses or damages incurred.
This statute is designed to preclude double recoveries by those injured by the state’s negligence. To accomplish this result, it requires a reduction in the amount of the award only when the certain itemized collateral sources duplicate payment for the damages awarded. Here, there was no award by the Board of Claims for the lost wages or loss of power to earn income that the Social Security disability benefits Appellant receives is designed to compensate. The only element of Appellant’s loss at issue here is the future medical expenses he faces. As the Board so carefully set out in its opinion, there is no other program, public or private, or any insurance, held by either Appellant or any other person to pay for that expense.
The legislature, in drafting this statute, recognized that a,n injured person may file a claim for more than one type of damage, such as personal injury, property loss, loss of income, or additional expenses as a result of the injury. In specifying that “any damage claim awarded shall be reduced” by payments from a collateral source for “income,” “expenses,” or “damages,” it acknowledged that there may be.different payment sources for each type of claim. Had the legislature intended to require an offset of payments received in gross against all damages awarded, it would not have been necessary to detail the various types of damages and sources of payments. Interpreting this statute to require a reduction in an award when there is no double recovery, leads to an unjust result that is neither necessary or in accord with legislative intent. We wrongly decided Roof, and we compound our error here.
GRAVES and WINTERSHEIMER, JJ., join this dissenting opinion.